 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW THUESEN
   KURT A. DIDIER
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-cr-0047-TLN
12
                                   Plaintiff,            STIPULATION FOR THE PREJUDGMENT
13                                                       DEPOSIT OF MONIES INTO THE COURT’S
                            v.                           DEPOSIT FUND; AND ORDER THEREON
14
     TAMARA MANUEL,
15
                                   Defendant.
16

17          Plaintiff United States and defendant Tamara Manuel (the Parties) have signed a plea agreement
18 in this case. In the plea agreement, the Parties agree, among other things, that Defendant will pay the

19 United States $48,837 in restitution (ECF No. 14), though they recognize the Court may order a

20 different restitution amount. Defendant entered a guilty plea to Counts 1 and 2 of the Information

21 pursuant to the plea agreement on April 4, 2019 (see ECF No. 11), and her sentencing is currently

22 scheduled for January 30, 2020. ECF No. 16. Defendant wishes to make monthly prejudgment

23 payments towards her anticipated special assessment and restitution order. The plea agreement allows

24 the Parties to argue for and against the imposition of a fine. Based on the foregoing, the Parties stipulate

25 as follows:

26          1.      Defendant provided her asset disclosure to the United States as the plea agreement
27 requires. The United States has reviewed the disclosure and enters this Stipulation based upon

28 Defendant’s representations in her disclosure.

                                                         1
      STIPULATION RE PRE-JUDGMENT
      PAYMENTS; AND ORDER
 1          2.     Defendant will pay whatever she is able to pay into the Court’s Deposit Fund (the Fund)

 2 after the filing of the Court’s order approving this Stipulation. The Order specifies how Defendant will

 3 make her payments to the Fund.

 4          The Parties agree that the Court can and should enter an order approving this Stipulation and
 5 directing the Court Clerk to accept Defendant’s prejudgment payments, deposit them into the Court’s

 6 Deposit Fund, and apply those to any Court ordered criminal monetary penalties following sentencing.

 7                                                       Respectfully submitted,
 8 FOR THE UNITED STATES:

 9                                                       McGREGOR W. SCOTT
                                                         United States Attorney
10

11 Dated: July 16, 2019                          By:     /s/ Kurt A. Didier
                                                         MATTHEW THUESEN
12                                                       KURT A. DIDIER
                                                         Assistant United States Attorneys
13

14

15
     FOR THE DEFENDANT:
16

17
     Dated: July 16, 2019                        By:     /s/ Tamara Manuel
18                                                       TAMARA MANUEL
19

20 APPROVED AS TO FORM AND CONTENT:

21
     Dated: July 16, 2019                        By:     /s/ Noa Oren
22                                                       NOA OREN
                                                         Attorney for Defendant
23

24

25

26

27

28

                                                        2
      STIPULATION RE PRE-JUDGMENT
      PAYMENTS; AND ORDER
 1                                                  ORDER

 2          The Court, having reviewed the court files and the Parties’ Stipulation for Prejudgment Deposit

 3 of Monies into the Court’s Deposit Fund (the Stipulation), and good cause appearing therefrom, hereby

 4 APPROVES the Stipulation. Accordingly, IT IS ORDERED that:

 5          1.      Defendant may make prejudgment payments to the Clerk of Court within five days

 6 following the filing of this Order.

 7          2.      Defendant shall make her payments payable to the “Clerk of the Court” at the Office of

 8 the Clerk, United States District Court, Eastern District of California, 501 I Street, Suite 4-200,

 9 Sacramento, California 95814. Defendant shall also state the docket number (Case No.: 2:19-cr-00047-

10 TLN) on the payment instrument and, if she desires a payment receipt, shall include a self-addressed,

11 stamped envelope with the payment.

12          4.      The Clerk of Court shall deposit all prejudgment payments received from Defendant into
13 the Court’s Deposit Fund (the Fund).

14          5.      Defendant’s prejudgment payments shall remain in the Fund pending adjudication of this
15 case. Upon sentencing, the payments shall be applied towards the criminal monetary penalties in the

16 order stated in the Schedule of Payments section of the Judgment in a Criminal Case.

17          IT IS SO ORDERED.
18 DATED: July 17, 2019

19

20                                                                Troy L. Nunley
                                                                  United States District Judge
21

22

23

24

25

26

27

28

                                                         3
      STIPULATION RE PRE-JUDGMENT
      PAYMENTS; AND ORDER
